EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Bojuan Deng on June 8, 2022.

The application has been amended as follows: 
	2.1. Claims 7 and 8 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Claim 4, which was indicated allowable in the previous office action, is presently rewritten in independent form including all of the limitations of the base claim 1 and intervening claim 3, and the same limitations were also added to independent claim 14. As stated in the previous office action, Piorkowski in view of Braeckman, the closest prior art, fails to teach, disclose or suggest the alkoxylated linear fatty acid structurant which comprises from about 6 to about 10 ethylenoxy units and propylenoxy unit(s). Even though Piorkowski teaches polyethylene glycol esters (see paragraphs [0059], [0060] and [0062]) and polypropylene glycol in paragraphs [0059] and [0060], Piorkowski, alone or in combination with Braeckman fails to teach, disclose or suggest alkoxylated linear fatty acid comprising from about 6 to about 10 ethylenoxy units and propylenoxy units. Accordingly, the subject mater, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                /LORNA M DOUYON/                                                                                Primary Examiner, Art Unit 1761